In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00174-CR
        ______________________________


       JOSHUA LEE BRADSHAW, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law
                Cass County, Texas
         Trial Court No. CCL-M-09-0330




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Joshua Lee Bradshaw, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Bradshaw and by his counsel in compliance with TEX . R. APP . P. 42.2(a).

As authorized by Rule 42.2, we grant the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.



                                             Jack Carter
                                             Justice

Date Submitted:       October 26, 2009
Date Decided:         October 27, 2009

Do Not Publish




                                                2